DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The instant claims contain the transitional phrase “comprising”.  Per MPEP 2111.03 ‘The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps'.  This open-ended definition has been taken into consideration in the following rejections.  

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2005236132A to Ishikawa et al. (hereinafter Ishikawa) provided in the IDS filed 11/13/20, using a machine translation.
Regarding claim 1, Ishikawa discloses a hybrid magnetic material as a mixture (para [0021]) of a magnetic material having positive slope of change in coercive force dependent on temperature, hexagonal ferrite (para [0053]), and a magnetic material having negative slope of change in coercive force dependent on temperature, NdFeB (para [0048]).  See evidentiary reference, Magnet Expert, which teaches that the intrinsic coercivity of ferrite increases with a rise in temperature (page 9). Therefore, ferrite has a positive slope of change in coercive force dependent on temperature.  The evidentiary reference also teaches that the intrinsic coercivity of NdFeB decreases with a rise in temperature (pages 3-4).  Therefore, NdFeB has a negative slope of change in coercive force dependent on temperature.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The instant claims contain the transitional phrase “comprising”.  See MPEP 2111.03, cited above.  This open-ended definition has been taken into consideration in the following rejections.  
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0231433 A1 to Tishin et al. (hereinafter Tishen).
Regarding claims 1 and 5, Tishen discloses an electromagnetic wave absorbing sheet (para [0124]) comprising a magnetic material as a mixture (combination, para [0026]) of magnetic materials selected from a group comprising a magnetic material having positive slope of change in coercive force dependent on temperature, hexagonal ferrite (para [0026]) and a magnetic material having negative slope of change in coercive force dependent on temperature, Nd-Fe-B (para [0036]).  See evidentiary reference, Magnet Expert, cited above.  Tishen recites combinations of magnetic materials, as discussed above, but does not expressly recite the particularly combination of Nd-Fe-B and hexaferrite. 
However, it would be obvious to one of ordinary skill in the art to select Nd-Fe-B in combination with hexaferrite, a commonly used ferrite material (para [0016]), to provide a composite material with the desired magnetic and electromagnetic  properties for use in electromagnetic wave absorbers (para [0002]) at a particular waveband range  (para [0017]).



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 8 and 10 of copending Application No. 15/734079 (hereinafter 079). Although the claims at issue are not identical, they are not patentably distinct from each other because both teach electromagnetic wave absorbing sheets (instant claims 5-7 and 079 claim 1) containing a magnetic material comprising a mixture of a magnetic material having positive slope of change in coercive force dependent on temperature, hexagonal ferrite, and a magnetic material having negative slope of change in coercive force dependent on temperature, ε-iron oxide (instant claims 1-3 and 079 claims 4 and 5).  079 claims 8 and 10 teach a method for producing a magnetic material comprising mixing ε-iron oxide and hexagonal ferrite via a paste (079 claims 8 and 10) defined as a mixture of the magnetic particles, a dispersion medium and a solvent that is subjected to a solid-liquid separation operation (drying) in para [0096] of the publication of the 079 disclosure (US 2021/0227730 A1). This is the process of instant claim 4. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.E./Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY M LIANG/Primary Examiner, Art Unit 1734